Banke, Judge.
Defendant was sentenced to six years imprisonment following his plea of guilty to burglary. On appeal, his appointed counsel has filed a motion to withdraw pursuant to Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), accompanying the motion with a brief raising points of law which might arguably support the appeal. After considering these points, and after conducting a thorough examination of the record and transcript to determine independently whether there is any ground for reversal, we are in agreement with counsel that there is no arguable merit to the appeal. Therefore, this court grants the motion to withdraw and affirms the conviction.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.